

 S476 ENR: To amend the Chesapeake and Ohio Canal Development Act to extend to the Chesapeake and Ohio Canal National Historical Park Commission.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 476IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Chesapeake and Ohio Canal
		  Development Act to extend to the Chesapeake and Ohio Canal National Historical
		  Park Commission.1.Chesapeake and ohio canal national
			 historical park commissionThe
			 Chesapeake and Ohio Canal National Historical Park Commission (referred to
			 in
			 this Act as the Commission) is authorized in accordance with the
			 provisions of section 6 of the Chesapeake and Ohio Canal Development Act
			 (16
			 U.S.C. 410y–4), except that the Commission shall terminate 10 years after
			 the
			 date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate